PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN et al.
Application No. 16/409,275
Filed: 10 May 2019
For SOLID ELECTROLYTE FILM FOR SULFIDE-BASED ALL-SOLID-STATE BATTERIES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed March 26, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on March 26, 2021, requesting expedited handling of the aforementioned petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Office records show on April 21, 2021, the required fee was charged to Deposit Account number 02-2448, as authorized on the this page of this petition.  The petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184 has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

This decision concerns a Korean application filed on May 10, 2019.  

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 

An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 
filed abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent 
application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and, the required petition fee. 

The petition fails to comply with requirements (3)(ii) and  (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

LG Chem, LTD. is the applicant.4  
Declarant Hyun Fong Lee5 is a Korean patent attorney, who has not revealed his/her relationship to the applicant – it is not clear whether he/she is employed by the applicant, or serves as outside counsel to the same.  On February 12, 2019, he/she received a patent disclosure from an unidentified individual, who instructed him/her to file a Korean patent application, which he/she did on May 10, 2019.6  
On May 7, 2019, he/she forwarded the subject matter of the Korean patent application to Petitioner’s law firm, with instructions to file in the USA on May 10, 2019.7
On July 21, 2021, declarant Hyun Fong Lee asked an unidentified member of Petitioner’s law firm whether a foreign filing license was required since the inventors had US addresses.8  On July 27, 2020, this same unidentified member of Petitioner’s law firm responded that the requirement for a foreign filing license was determined by the location of the invective concept, and not the address of the inventors.9 
On August 4, 2020, declarant Hyun Fong Lee informed this same unidentified member of Petitioner’s law firm that the inventive concept occurred in the USA, and further requested “information for proceeding with a petition for retroactive foreign filing license.”10  
This petition pursuant to 37 C.F.R. § 5.25 was filed on March 26, 2021.

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25, first, the petition does not identify the employee(s) of the applicant who made the decision to file the foreign application.  It is not clear if he/she/they were aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of his/her/their involvement in this fact pattern, aware of the fact that at least a portion of the reduction to practice took place on US soil, and aware of the legal significance of the same.  As such, the USPTO is not in a position to determine whether this petition was diligently filed.  This must be addressed on renewed petition via a verified statement from the decision maker(s).

Second, as early as July 27, 2020, Hyun Fong Lee was aware of the need for a retroactive foreign license.  Yet he/she permitted almost eight months to pass before this petition pursuant to 37 C.F.R. § 5.25 was filed.

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, the petition does not explain how the proscribed foreign filing came to be filed.  As set forth above, the petition does not identify the employee(s) of the applicant who made the decision to file the foreign application.  This must be addressed on renewed 

Second, 37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on renewed petition, each declarant must indicate whether any instructions regarding the filing were provided in writing from the decision maker to declarant Hyun Fong Lee, if applicable, and if so, a copy of the instruction letter(s) must be included therewith (along with an English translation, if applicable).

Third, the error which resulted in the proscribed foreign filing without first securing a foreign filing license is not clear.  In the second page of his/her verified statement, declarant Hyun Fong Lee explains he/she “was not aware that a foreign filing license was needed prior to filing an application in the Korean Receiving Office.”  If this is the case, it is not obvious why on July 21, 2020, an individual who was not aware of the need for a foreign filing license would be inclined to ask US counsel “whether a foreign filing license may have been required.”11  Declarant Hyun Fong Lee will need to explain this apparent discrepancy on renewed petition.

Fourth, verified statements are required from the decision maker and declarant Hyun Fong Lee which address the following on renewed petition: 

What checks do the applicant (and outside counsel, if applicable) have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. 
§ 5.11(a)?  

If checks were in place, why was the procedure not followed in this instance?  In addition, when were these checks implemented?

Have the applicant ((and outside counsel, if applicable) filed abroad previously where an inventive concept took place in the US, or was this the first time?  

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 


The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,12 hand-delivery,13 or facsimile.14  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web15 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.16  All other 

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Korea.  Petition, page 1 and Hyun Fong Lee verified statement, pages 1-2.
        2 May 10, 2019.  Petition, page 2 and Hyun Fong Lee verified statement, page 1.
        3 Hyun Fong Lee verified statement, page 2.
        4 Application Data Sheet included on initial deposit, page 6.
        5 A verified statement has been included with this petition.  The individual does not list his/her name, the petition does not reveal his/her name, and the signature of the declarant is illegible.  The undersigned spoke with Whitney Remily - an employee of Petitioner’s law firm - at 3:37 PM on April 20, 2021, and was told the declarant’s name is “Hyun Fong Lee.”  
        6 Hyun Fong Lee verified statement, page 1.
        7 Id.
        8 Id. at 2.
        9 Id. 
        10 Id. 
        11 Id. 
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents/apply.
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).